Citation Nr: 1823240	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  11-30 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a hip disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from November 1972 to October 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO); the Veteran's record is now in the jurisdiction of the New York, New York, RO.  In April 2014, a videoconference hearing was held before the undersigned, a transcript of the hearing is in the record.  [In June 2014, the Veteran's request for a second, in-person hearing was denied because he had accepted the videoconference hearing (in lieu of an in-person hearing) on the record and had not otherwise demonstrated good cause for a second hearing; he did not appeal that decision.]  

These matters were previously before the Board in January 2015 and July 2016, when the Board also remanded a claim of service connection for a left knee disability.  A February 2018 rating decision granted service connection for a left knee disability; that issue is no longer before the Board.

The Veteran was previously represented by an attorney (Hannah Gerstenblatt).  A January 2018 Report of General Information reflects that the Veteran revoked her power of attorney; he has not since appointed a new representative.  Accordingly, the Board will proceed in this appeal with the understanding that the Veteran is proceeding with this appeal pro se.    

The issues of service connection for low back, and right and left ankle disabilities were raised in a March 9, 2018 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Board is aware that this case was twice previously remanded and regrets the delay inherent with yet another remand.  However, based on a new argument presented by the Veteran pertaining to the theories of entitlement presented, the Board finds further development of the record is necessary to properly adjudicate the claim. 

In July 2016 these matters were remanded , in part, to obtain from the Veteran authorization for VA to obtain private treatment records regarding his August 2010 right knee injury at work, December 2010 VA employee health records regarding "sprains and strains of the hip and thigh" (diagnosed by Dr. Ellis), records of right knee surgery (see April 2014 Board hearing transcript, page 20), and records of physical therapy (through the Veteran's Choice Program).  Such records are likely to contain information pertinent to the claims on appeal, and must be sought.  [The Board's July 2016 remand advised the Veteran regarding a governing regulation, 38 C.F.R.§ 3.158.]  VA correspondence dated in July 2016 asked the Veteran to provide authorizations for VA to obtain records of VA Employee Health and Veterans Choice treatment/evaluations he received for the disabilities at issue.  He has not responded.  The Veteran is again reminded that his assistance (providing identifying information and authorizations for VA to secure private records) will be needed for the AOJ to obtain those records.  The Veteran is again advised that a governing regulation (38 C.F.R. § 3.158(a)) provides that where evidence requested in connection with a claim for VA benefits is not received within one year after the date of request the claim will [emphasis added] be considered abandoned.  

As noted above, a February 7, 2018 rating decision granted service connection for a left knee disability.  In a February 13, 2008 statement, the Veteran proffered an alternative theory of entitlement to service connection, namely that a right knee and unspecified hip disability are secondary to his now service-connected left knee disability.  Such theory was not been previously raised July 2016 remand, and was not adequately developed or addressed.  Whether or not a service-connected disability (such as left knee instability and tendonitis/degenerative arthritis) caused or aggravated(s) another (such as a hip or right knee disability) is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  If the Veteran authorizes VA to secure the medical records sought, an examination to ascertain the nature and etiology of his claimed hip and right knee disabilities will be necessary.

As the Veteran receives ongoing VA treatment, records of any hip or right knee treatment are pertinent evidence in the matters at hand, and VA records are constructively of record, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for the record updated records of all VA evaluations or treatment the Veteran has received for his hips and right knee since March 2018 (when the most recent VA treatment records associated with the record are dated).

2.  The AOJ should ask the Veteran to provide the identifying information and releases necessary for VA to secure the following:

(a) Complete Office of Workers' Compensation Programs records for an August 2010 on-the-job right knee injury (detailed in a September 2010 VA memorandum);

(b) VA employee health records pertaining to hip and right knee disabilities, specifically including hip and thigh treatment by Dr. Ellis in December 2010;

(c) Veterans Choice physical therapy treatment records (from Peninsula Physical Therapy & Associates); and,

(d) Records related to a reported right knee surgery.

The Veteran should be reminded that he has one year from the date of the request letter to submit the identifying information and releases, and that expeditious handling of his claims is dependent on the promptness of his response.  

The AOJ must secure for the record copies of the complete records from the all providers/sources identified.  If any records requested are unavailable, the reason must be explained in the record.  If a private provider does not respond to a VA request for records, the Veteran must be so advised, and also advised that ultimately it is his responsibility to ensure that private records are received.

The AOJ should not proceed with further development until the Veteran responds to their request letter or the one year period he is afforded by regulation to respond has expired (or he indicates he will not cooperate and waives the remainder of the one year period).  If he does not respond to the request for identifying information and releases within a year, the claims should be further processed under 38 C.F.R. § 3.158(a).

3.  Thereafter, if (and only if) additional pertinent records are received (or are established to be nonexistent/irretrievably lost), and the claim has not been processed under 38 C.F.R. § 3.158(a), the AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his claimed hip and right knee disabilities.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a) Please identify (by diagnosis) each hip and right knee disability found/shown by the record during the pendency of the instant claim.

b) Please identify the likely etiology for each hip and right knee disability diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that the disability was incurred during the Veteran's active service (vs. due to any postservice injury shown by the record) ? 

c) For any disability entity for which the answer to (b) is No, is it at least as likely as not (a 50% or greater probability) that the disability was caused or aggravated by the Veteran's service-connected left knee disability? [The opinion must encompass aggravation.]

d) If the opinion in (c) is to the effect that the Veteran's service-connected left knee disability did not cause, but aggravated, a hip or right knee disability, the examiner should specify, to the extent possible, the degree of disability (symptoms and impairment) that has resulted from such aggravation.

e) If the opinion is to the effect that a hip or right knee disability was not caused or aggravated by a service-connected disability, please identify the etiology considered more likely.

The examiner must include rationale with all opinions, citing to supporting factual data and medical literature/treatise as deemed appropriate.

4.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

